Citation Nr: 0100779	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-054 87A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral ankle 
disorders, claimed as secondary to service-connected 
disabilities of the knees.

3.  Entitlement to an evaluation in excess of 20 percent for 
a left knee strain.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee injury, with a status post medial 
meniscectomy and anterior collateral ligament reconstruction.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to November 
1974, and from February 1978 to October 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In December 1996, the RO denied entitlement to 
service connection for PTSD and a bilateral ankle disorder.  
In June 1997, the RO denied entitlement to increased 
evaluations for right and left knee disabilities.  In 
February 200, the RO denied entitlement to TDIU.  The case 
has been referred to the Board for appellate review. 

The issues of service connection for a bilateral ankle 
disability, increased ratings for the veteran's knee 
disabilities, and TDIU will be addressed in the remand 
appended to this decision.

The Board also finds that the issue of service connection for 
arthritis of the knees is raised by the record.  As will be 
addressed in the remand, it is not clear whether the RO has 
already granted service connection; 38 C.F.R. § 4.71a, Code 
5003 was cited in adjudicating the claim for increased 
ratings for the veteran's right and left knee disabilities 
but it is apparent that both disorders are rated under 
38 C.F.R. § 4.71a, Code 5257.  Pursuant to the remand 
appended to this decision, if the RO clarifies that service 
connection is currently not in effect for arthritis of the 
knees, this issue is referred to the RO for adjudication. 




                                                      
FINDINGS OF FACT

The veteran did not engage in combat with the enemy, and 
there has been no verification of any of the alleged 
stressors upon which a diagnosis of PTSD has been based.


                                                   CONCLUSION 
OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 33.303, 3.304 (2000).
                     

                           REASONS AND BASES FOR FINDINGS AND 
CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board finds that there is no 
further duty to assist the veteran with claim for service 
connection for PTSD.  

VA regulations recognize that symptoms attributable to PTSD 
often do not appear in service.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f).  Where the claimed stressor 
is not related to combat, "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The veteran does not contend that he was involved in combat 
and maintains that the stressful events in service were not 
combat-related.  The Board therefore finds that the veteran 
was not involved in combat.  See 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128, 145 (1997); VAOPGCPREC 12-99.  
Since the veteran was not involved in combat, any stressor 
supporting a diagnosis of PTSD requires corroboration.  
Following a careful review of the evidence, the Board finds 
that none of the veteran's specific stressors supporting a 
diagnosis of PTSD has been corroborated.   

The veteran has reported the following stressors: he stood 
guard for six hours over the charred remains of a student 
pilot who had been killed in an airplane accident; he 
witnessed the stabbing death of one service member by another 
service member; he was required to clean, disconnect, and 
package the jet engine of an airplane into which a fellow 
service member had been sucked to his death; a barrack mate 
committed suicide during the veteran's period of basic 
training; a practice hand grenade exploded during basic 
training leading to the injury of two fellow service embers; 
and, while serving as a patrolman at a military hospital he 
was not permitted to carry a firearm and on one occasion he 
was required to accost an individual who was armed and who 
opened fire on him.  The veteran has not provided any 
specific information regarding the claimed events. 

Service medical records noted no diagnosis of any psychiatric 
disorder and the veteran's service separation examination 
report noted no psychiatric abnormality.  The veteran's 
service personnel records, specifically his DD-214, indicate 
that his military occupational specialty (MOS) was as a 
correction specialist.  
The veteran was provided a VA psychiatric examination in 
September 1996.  He reported that his stressors involved the 
suicide of a barrack mate, the explosion of the practice 
grenade, the stabbing death, and the serviceman being sucked 
into the jet engine.  He indicated that in his current job in 
law enforcement he would come across suicide victims or 
people injured in accidents, and that this would bring back 
painful memories of the events in service.  The examiner 
noted further, however, that "for the most part, he says 
that he does not give much thought to these events and does 
not particularly feel that they have interfered with his 
ability to relate to other people or to function on the 
job."  The examiner did not diagnose any psychiatric 
disorder.  

In November 1999, the veteran submitted a statement from a VA 
social worker who reported that the veteran had been his 
client for the past month.  The social worker's assessment 
was that the veteran had PTSD related, in part, to traumatic 
events he experienced in service, including "life 
threatening events as a law enforcement specialist, 
witnessing fatal accidents and handling bodies."  

The veteran has also submitted the report from a December 
1999 psychiatric evaluation.  The treating physician assessed 
an Axis I diagnosis of PTSD and opined that the disorder was 
related to the veteran's military experiences.  

In December 1996 and March 1998, the veteran was notified 
that he had not submitted enough information to permit 
verification of his claimed stressors.  In December 1999 the 
veteran was notified that information such as the names, 
dates, and specific locations regarding the claimed events 
were necessary in order to verify his claimed stressors.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims has held that asking a claimant to provide 
underlying facts, i.e., the names, dates, and places of the 
claimed events, does not constitute either an impossible or 
onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In January 2000, the veteran reported that he was 
unable to remember the names of any of the individuals 
referred to.  

The record does not include any credible supporting evidence 
of the claimed stressors, such as statements from fellow 
service members attesting to any of the stressors claimed by 
the veteran.  At noted earlier, the veteran's assertions 
alone are not sufficient since it has not been shown that he 
was engaged in combat. 

To summarize, the record does clearly include a medical 
diagnosis of PTSD.  However, the Court has held that a 
diagnosis of PTSD related to service based on an examination 
which relied upon an unverified history is inadequate.  West 
v. Brown, 7 Vet. App. 70, 77 (1994); See also Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Accordingly the December 
1999 diagnosis of PTSD, based as it is on unverified in-
service stressors, is inadequate for a grant of service 
connection. 

In the event that the veteran is able to provide more details 
concerning his alleged stressors, the Board would encourage 
him to submit an application to reopen his claim.  However, 
given the fact that the his current alleged stressors have 
not been verified, the Board finds that the preponderance of 
the evidence is against the veteran's claim for entitlement 
to service connection for PTSD.  The Board finds further that 
the evidence of record is not so evenly balanced so as to 
raise a doubt as to any material issue and hence the benefit 
of the doubt rule is not for application.  38 U.S.C.A. 
§ 5107.  Accordingly, the veteran's claim is denied.

 
ORDER

Entitlement to service connection for PTSD is denied. 


REMAND

I.  Service Connection for a Bilateral Ankle Disorder

The veteran contends that he suffers from a bilateral ankle 
disorder that is secondary to his service-connected bilateral 
knee disorder.  He maintains that the strain and extra stress 
due to the instability of his knees has resulted over the 
years in difficulty with prolonged walking, standing and 
running.  

A September 1996 VA orthopedic examination report noted that 
the veteran complained of bilateral ankle pain with swelling, 
worse on the right, and exacerbated by increased standing and 
by walking for more than 20 or 30 minutes.  The report noted 
that the veteran denied any injury to the ankles in service, 
but that he "thinks that somehow the knees are causing him 
to develop pain . . . in the ankles."  The examiner's 
assessment was ankle pain with very minimal findings.  The 
examiner stated that "as to whether there is any evidence 
that his ankle . . . pain is related to his prior knee 
injuries, . . . I do not feel it is likely that these are 
related to his knee problems."  The examiner further 
described the possibility of a causal connection as 
"remote."  X-rays of the ankles revealed possible evidence 
of ligamentous instability, bilaterally, but were otherwise 
normal.  VA treatment records from February 1996 to October 
1999 included references to treatment for various orthopedic 
disorders, but contained no entries indicating complaint of, 
or treatment for, any ankle disorder. 

In view of the veteran's contentions presented during this 
appeal regarding the secondary service connection question 
presented, an adequate VA examination includes an opinion on 
medical causation.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).  It is the Board's judgment that, given the nature of 
the veteran's claim and the absence of an opinion that fully 
addresses this question, to include whether a bilateral ankle 
disability was aggravated by a service-connected disability, 
another examination is required in which the doctor reviews 
all records and addresses the question of the etiology of the 
veteran's bilateral ankle disorder.  38 C.F.R. 4.2 (1996); 
Allen v. Brown, 7 Vet. App. 439 (1995); Green v. Derwinski, 1 
Vet. App. 121 (1991). 

II.  Increased Ratings 
 
       A.  Left Knee 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 30 percent 
evaluation is warranted for severe impairment of the knee, 
with recurrent subluxation or lateral instability.  A 20 
percent evaluation is warranted for moderate impairment of 
the knee, with recurrent subluxation or lateral instability.  
Service connection for mild chronic sprain of the left knee 
was granted in April 1991, based on the results of a VA 
examination report that opined that the left knee sprain was 
due to the service-connected right knee.  The left knee was 
assigned a noncompensable evaluation, effective December 
1990.  

VA treatment records from January 1996 noted that the veteran 
complained of left knee pain due to overcompensating for his 
right knee.  

A VA examination report dated in February 1996 noted that the 
veteran complained of constant swelling and throbbing which 
he described as being like a toothache, located across the 
top of the left patella.  He reported that he was taking 
ibuprofen with no relief of the pain, and that the pain was 
constant.  Extension of the knee was to 5 degrees beyond zero 
degrees, and flexion was to 135 degrees, there was swelling 
and tenderness, especially medially and in the patella area, 
and the veteran was unable to squat up and down, and unable 
to duck-walk.  The veteran walked slowly and limped 
essentially on both knees, but more so on the right knee.  X-
rays revealed a normal knee.  The assessment was chronic left 
knee complaints secondary to right knee problem.  

Based on the results of this examination, the RO in March 
1996, increased the evaluation for the veteran's left knee 
disability to 20 percent, effective November 1995.  

The veteran received an additional VA orthopedic examination 
in September 1996.  The examination focused predominantly on 
the veteran's back and ankle disorders.  The examiner did 
report, however, that range of motion of the knees was full, 
and that there was no effusion or joint line tenderness.  

VA treatment records from October 1996 to April 1999 noted 
ongoing complaints of knee pain, unrelieved by medication.  
In December 1998, the assessment was "degenerative joint 
disease, left knee."  A private medical report from Dr. M., 
dated in May 1998, noted that the veteran could hyperextend 
the left knee to 12 degrees.  The joint was stable to 
ligamentous testing.  

It is the Board's judgment that, given the amount of time 
that has elapsed since the last VA compensation examination 
and the veteran's claim of increased disablement, the veteran 
should be accorded a VA orthopedic examination for the 
purpose of determining the current severity of his service-
connected left knee disability. Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

The Board also notes that there is X-ray evidence of knee 
arthritis.  It is not clear whether service connection is 
currently in effect for arthritis; the RO has cited 38 C.F.R. 
§ 4.71a, Code 5003 in adjudicating the claims for increased 
ratings for the knees but in reviewing the rating 
determinations, there is no specific mention of arthritis and 
it appears that both knee disabilities are rated under 
38 C.F.R. § 4.71a, Code 5257.  It is pertinent to note that a 
separate compensable rating may be granted for arthritis with 
painful noncompensable motion of a knee.  See  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); VAOPGCPREC 23-97 
(July 1, 1997); and VAOPGCPREC 9-98 (August 14, 1998).  The 
RO must clarify this matter.

                                                        B.  
Right Knee

The Board notes that the veteran underwent underwent 
extensive surgery on the service-connected right knee in July 
1999.  The surgery involved right knee arthroscopy, partial 
meniscectomy of the lateral anterior meniscus, and abrasion 
chondroplasty of the medial and the lateral femoral condyles, 
and of the trochlea.  Following the surgery, the only medical 
records in the claims file consist of records from ten days 
after the surgery, and a very brief entry dated in September 
1999 that merely noted "stable degenerative joint disease, 
right knee."  The Board is of the opinion that given the 
recent knee surgery, any post-surgical treatment records 
should be obtained, and that the veteran should be afforded 
another examination to determine the current level of 
disability of his right knee disorder.  Caffrey, supra.  

As the issue of entitlement to TDIU is inextricably 
intertwined with the service connection and increased rating 
issues, an appellate decision on the issue of entitlement to 
TDIU is deferred.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO is requested to obtain any 
additional VA or private medical records 
concerning treatment for the veteran's 
right knee disability following his July 
1999 surgery, and any other treatment 
records for either knee or ankle disorder 
dated in recent years that are not 
already on file.  Any records obtained 
should be added to the claims folder.              

2.  The RO must clarify whether service 
connection is currently in effect for 
arthritis of either knee.  (If it is not, 
as noted in the Introduction to the above 
decision, the Board refers the issue of 
service connection for bilateral knee 
arthritis to the RO for adjudication.)

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right and left 
knee disabilities, and to determine the 
etiology of any disability of either 
ankle that may be present.  The examiner 
is requested to comment on the current 
degree of impairment, to explicitly state 
whether the veteran has any recurrent 
subluxation or lateral instability of 
either knee, and if so, to state whether 
such symptoms are slight, moderate, or 
severe.  

The physician must opine whether it is at 
least as likely as not that any 
disability of either ankle that is 
identified was caused or aggravated by 
his right and/or left knee disability.  

If the RO determines that service 
connection is not currently in effect for 
arthritis of the knees, the examiner 
should also be asked to opine whether it 
is at least as likely as not that any 
arthritis of either knee that may be 
present is due to any incident of service 
(i.e., trauma) or was caused or 
aggravated by his right and/or left knee 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  All indicated 
tests must be accomplished. 

3.  Following completion of the above 
action, the claims of entitlement to 
secondary service connection for a 
bilateral knee disability; ratings in 
excess of 20 percent for a left knee 
strain and residuals of a right knee 
injury, with a status post medial 
meniscectomy and anterior collateral 
ligament reconstruction; and entitlement 
to TDIU, should be readjudicated.  If any 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development   The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 

 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	R. F. WILLIAMS 	
	Member, Board of Veterans' Appeals



 


